Citation Nr: 0117343	
Decision Date: 06/28/01    Archive Date: 07/03/01

DOCKET NO.  01-01 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for osteoarthritis and 
rheumatoid arthritis of the spine, hips, shoulders and neck 
as secondary to service-connected chip fracture of the 4th  
lumbar vertebral body with arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from May to November 1943.

The current appeal arose from a March 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.  The RO denied entitlement to service 
connection for osteoarthritis and rheumatoid arthritis of the 
spine, hips, shoulders and neck as secondary to service-
connected chip fracture of the 4th  lumbar vertebral body.  

In October 2000, with respect to a previous RO rating 
decision, the Board of Veterans' Appeals (Board) determined 
that new and material evidence had not been submitted to 
reopen a claim of entitlement to service connection for 
postoperative intervertebral disc syndrome of the lumbar 
spine to include bowel and bladder symptoms.  The Board also 
remanded the case to the RO for issuance of a Statement of 
the Case in response to the veteran's notice of disagreement 
with the March 1999 rating decision.

In November 2000 the RO issued a Statement of the Case 
addressing its March 1999 denial of entitlement to service 
connection for osteoarthritis and rheumatoid arthritis of the 
spine, hips, shoulders, and neck as secondary to the service-
connected chip fracture of the 4th lumbar vertebral body with 
arthritis.  The veteran timely filed a VA Form 9, his 
Substantive Appeal in January 2001.  

In January 2001 the RO denied entitlement to service 
connection for depression, heart auricular fibrillation, 
hands, feet and left side/foot, all also claimed as secondary 
to his service-connected residuals of chip fracture of the 
4th lumbar vertebral body with arthritis.  



A notice of disagreement with respect to the January 2001 
determination is not of record, and it is otherwise not 
considered part of the current appellate review.  

The veteran provided oral testimony before the undersigned 
Member of the Board via a videoconference with the RO in 
April 2001, a transcript of which has been associated with 
the claims file.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the Court in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
14 Vet. App. 174 (2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  
This change in the law is applicable to all claims filed on 
or after the date of entitlement of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA of 2000, Pub. L. No. 104-475, § 7, subpart (a), 114 
Stat. 2096, 2099-2100 (2000).  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Because of the change in the law 
brought about by the VCAA, a remand in this case is required 
for compliance with the notice and duty to assist provisions 
contained in the new law.  In addition, because the RO has 
not yet considered whether any additional notification or 
development action is required under the VCAA, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993);  VAOPGCPREC 16-92 (published 
at 57 Fed. Reg. 49, 747 (1992)).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

An historical review of the voluminous evidentiary record 
discloses that the RO initially granted entitlement to 
service connection for a chip fracture of the 4th lumbar 
vertebral body with arthritis.  In later dated rating 
decisions the arthritis part of the original grant seems to 
have been inadvertently omitted.  In any event, the original 
grant of service connection was predicated on aggravation of 
a pre-existing injury to the spine sustained by the veteran 
as the result of a fall from a horse prior to service in 
1926.

While the issue for appellate review has been characterized 
in terms of secondary service connection, it is abundantly 
clear that the veteran, as demonstrated at the 
videoconference hearing, has posited his argument on the 
basis that all of his orthopedic/musculoskeletal disorders no 
matter how diagnosed, are related to sustention of injury 
resulting in the chip fracture of the 4th lumbar vertebral 
body with arthritis for which service connection has been 
granted, irrespective of observations as to whether the 
spinal injury in question was sustained prior to or during 
service.  
The record shows that the various diagnoses expressed to 
account for the veteran's orthopedic/musculoskeletal 
disorders in general have been recorded in the record for 
many years.  As early as September 1980, the then VA Chief of 
Orthopedics at the local medical center opined that the 
veteran was totally disabled as the result of all of his 
orthopedic disabilities as the result of service incurred 
injury.

The veteran, to the extent of his lack of medical expertise, 
but nevertheless quite clearly, has expressed his own opinion 
and has made his point during the course of his appeal.  He 
has endeavored to persuade VA that his orthopedic disorders, 
no matter how diagnosed over the years, all stem from service 
incurred injury, or has argued that whatever disorders have 
not yet been service-connected all flow from or are secondary 
to or a consequence of the service-connected spinal injury.

The RO has denied the veteran's secondary service connection 
claim on the basis that any medical opinion linking multiple 
joint osteoarthritis and rheumatoid arthritis to the service-
connected spinal injury is without knowledge of a pre-
existing spinal injury as the result of a fall from a horse 
in 1926.  The service medical records show that the veteran 
did in fact slip and fall while in service thereby twisting 
his back.  However, the fact remains that initially the RO 
granted service connection for the service diagnosed chip 
fracture of the 4th lumbar vertebral body with arthritis on 
the basis of aggravation (or superimposition of additional 
injury) of a pre-service sustained injury.

The record shows that the veteran has been receiving ongoing 
treatment at the VA Medical Center in Houston, Texas, 
additional documentation of such has been alleged to not have 
been obtained by the RO.  Association with the claims file of 
all available treatment reports is essential for a review of 
the entire pertinent evidentiary record.

The Board is also of the opinion that a contemporaneous, 
comprehensive examination of the veteran by VA medical 
specialists for the purpose of ascertaining the nature, 
extent of severity, and etiology of the veteran's orthopedic 
disabilities is essential in responding to the duty to assist 
him in view of the new law.


Accordingly, to ensure that the Board has met its duty to 
assist the veteran in developing the facts pertinent to his 
claim and in all other due process matters, the case is 
REMANDED to the RO for further development as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard, the RO should contact the 
veteran and request that he identify the 
names, addresses, and approximate dates 
of treatment for medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may possess additional records 
referable to treatment of his multiple 
orthopedic disorders.  

After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment records including but not 
limited to those from Houston and 
elsewhere, as designated by the veteran.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 
38 U.S.C. § 5103A(b)(2)).

3.  The RO should arrange for VA medical 
examinations of the veteran by board 
composed of an orthopedic surgeon and a 
neurologist or other appropriate 
available medical specialists including 
on a fee basis if necessary for the 
purpose of ascertaining whether his 
osteoarthritis and rheumatoid arthritis 
are secondary to his service-connected 
chip fracture of the 4th lumbar vertebral 
body with arthritis. 

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the medical specialists prior 
and pursuant to conduction and completion 
of the examinations.  The medical 
specialists must annotate the examination 
reports that the claims file was in fact 
made available for review in conjunction 
with the examinations.  

The medical specialists should conduct 
any further indicated studies which are 
felt will assist in provision of the 
medical opinions requested.  

The medical specialists must address the 
following medical issues:


(a) The nature of all 
orthopedic/musculoskeletal, and 
neurological disorders present;

(b) Whether any or all of the disorders 
identified as present, to include 
osteoarthritis and rheumatoid arthritis 
of multiple joints are secondary to the 
service-connected chip fracture of the 
4th lumbar vertebral body.  The attention 
of the examiners is directed to the 
September 1980 medical of opinion of the 
VA Chief of Orthopedics in this regard.

(c) If no such causal relationship is 
determined to be present, the examiners 
are requested to express opinions as to 
whether the service-connected chip 
fracture of the 4th lumbar vertebral body 
with arthritis has aggravated the 
additional disorders found present to 
include osteoarthritis and rheumatoid 
arthritis of multiple joints.

(d) If such aggravation is determined to 
be present, the medical specialists must 
address the following medical issues:

(1) The baseline manifestations which are 
due to the effects of nonservice-
connected disorders found present to 
include osteoarthritis and rheumatoid 
arthritis of multiple joints;

(2) The increased manifestations which, 
in the examiners' opinions, are 
proximately due to the service-connected 
chip fracture of the 4th lumbar vertebral 
body with arthritis based on medical 
considerations; and

(3) The medical considerations supporting 
an opinion that increased manifestations 
of all orthopedic/neurological disorders 
found present to include osteoarthritis 
and rheumatoid arthritis of multiple 
joints are proximately due to service-
connected chip fracture of the 4th lumbar 
vertebral body with arthritis.

If the veteran declines to report for the 
VA examinations, including on a fee basis 
convenient to his location, the RO should 
refer the claims file to the board of 
medical specialists for response to the 
above requested medical opinions on the 
basis of the evidence of record.

Any opinions expressed by the medical 
specialists must be accompanied by a 
complete rationale.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested medical development 
has been completed to the extent 
possible.  In particular, the RO should 
review the requested examination reports 
and required medical opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.  

The RO is advised that where the remand 
orders of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should adjudicate 
the issue of entitlement to service 
connection for multiple 
orthopedic/musculoskeletal disorders to 
include osteoarthritis and rheumatoid 
arthritis of multiple joints as secondary 
to service-connected chip fracture of the 
4th lumbar vertebra, taking into 
consideration all pertinent criteria 
including 38 C.F.R. § 3.310 and the 
tenets of Allen v. Brown, op. cit.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the issues currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO; however, the veteran is 
hereby notified that failure to report for a scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claim for service connection.  38 C.F.R. 
§ 3.655 (2000).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


